Citation Nr: 0820617	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the termination of non-service connected pension 
benefits effective from May 17, 2005, was proper.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which terminated the veteran's 
pension benefits effective from May 17, 2005.     

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 


FINDINGS OF FACT

1. In an April 2005 decision, the RO awarded the veteran 
entitlement to non-service connected VA pension benefits, 
effective April 1, 2004.

2.  VA received information from the veteran, the 
Pennsylvania Department of Corrections, and contained in a 
"VA and SSA Prisoner Computer Match" record, showing that 
the veteran was incarcerated with a date of beginning 
confinement on March 17, 2005.

3.  VA discontinued the veteran's VA pension benefits 
effective May 17, 2005, the 61st day of imprisonment 
following incarceration for conviction of a felony.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective May 17, 2005, were properly met. 38 
U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable in this appeal. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The outcome 
of this case turns on the application of 38 U.S.C.A. § 
1505(a), which is unambiguous and authoritatively addresses 
the issue before the Board-that is, whether pension benefits 
are payable during a period of imprisonment.  Because the law 
and not the evidence is dispositive in this appeal, the Board 
finds that the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (a veteran who did not 
serve during a 'period of war' is not entitled to nonservice-
connected pension benefits under 38 U.S.C.A. § 1521); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law).

Nevertheless, in a September 2005 letter, the RO did inform 
the veteran of provisions of VCAA.  As well, at that time the 
RO notified the veteran that his VA disability pension would 
be discontinued effective on the 61st day of imprisonment 
following conviction of a felony or misdemeanor.

II.  Analysis

The veteran contends that he should be paid his non-service 
connected VA pension benefits for a period during which he 
was incarcerated, beyond the 60th day of incarceration. 

In an April 2005 determination, the RO awarded the veteran 
entitlement to non-service connected VA pension benefits.  In 
a letter that month the veteran was notified of the award, 
including when he could expect payment.

In a March 2005 letter, the veteran notified VA that he was 
incarcerated.  VA contacted the Pennsylvania Department of 
Corrections in April 2005, and that department reported that 
the veteran was incarcerated at Camp Hill beginning on March 
17, 2005.   A record on file titled VA and SSA Prisoner 
Computer Match confirmed that the veteran was incarcerated at 
Camp Hill State Correctional Institution beginning on March 
17, 2005.

In a May 2005 letter, the RO notified the veteran that the 
law required that pension benefits be discontinued on the 
61st day of incarceration. The RO informed the veteran that 
information from Camp Hill Correctional Facility in 
Pennsylvania showed that he was incarcerated there on March 
17, 2005.  The RO informed the veteran that his pension 
benefits would be discontinued effective May 17, 2005.

Essentially, the veteran contends that his pension benefits 
should not have been terminated during his period of 
imprisonment beyond the 60th day.  In his notice of 
disagreement, he argues that his claim for pension had been 
on review for five years and that if he had been awarded 
benefits, he would have received award of such benefit and 
monies that should not be terminated.

The law provides that no pension under public or private laws 
administered by the Secretary shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning 61 days 
after such individual's imprisonment begins and ending when 
such individual's imprisonment ends. 38 U.S.C.A. § 1505(a); 
38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 
(1993).

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
pension benefits while incarcerated is without legal merit. 
The record clearly shows that the veteran was incarcerated 
beginning March 17, 2005.  The law makes it clear that a 
veteran is not entitled to disability pension for any part of 
the period beginning 61 days after imprisonment begins, and 
that prohibition ends when such imprisonment ends.  The law 
was correctly applied in this case, as the veteran's pension 
was not terminated until the 61st day after his incarceration 
began.  The veteran was provided advanced notice of this 
termination, and given 60 days to demonstrate why his pension 
should not be terminated.  His arguments regarding the 
pendency of his pension claim can not change the outcome in 
this case.  The law is clear that no pension shall be paid to 
or for an individual who has been imprisoned as a result of 
conviction of a felony or misdemeanor for any part of the 
period beginning 61 days after such individual's 
imprisonment.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.  
In such cases as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis, supra.


ORDER

The termination of non-service connected pension benefits 
effective from May 17, 2005, was proper, the veteran's appeal 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


